ORDER

PER CURIAM.
Donna Gardner (“Gardner”) appeals from the trial court’s judgment entered upon a jury verdict invalidating the purported last will and testament of her stepfather Elliot Scott Rogers (“Testator”). On appeal, Gardner argues that the trial court erred in entering judgment in accordance with the jury’s verdict because Testator’s natural daughters, Lynne Battista and Christine Rogers (“Contestants”), failed to present substantial evidence of Testator’s lack of testamentary capacity at the time he executed his will. We affirm.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The trial court’s judgment is supported by substantial evidence on the record. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the general principles of law. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).